DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of claim 7 in the reply filed on 2/19/22 is acknowledged. Claims 8-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/19/22.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  Figure 1 is described as prior art in ¶ 22 as well as repeatedly throughout the disclosure. 
 	See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because, in Fig. 1, it is unclear if the “M” label is in the correct spot or if it is supposed to be moved upwards to the top of the dashed line. Specification at ¶ 6 seems to suggest that the dashed line represents “MFG” and therefore that the M should be moved upwards. 
  	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended (d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because ¶ 34 states “a predetermined level X that is defined by a new thermal hydraulic stability limit 14 which is represented by HJ.” However, the relationship between X and HJ is not clear from the Figure. Additionally, HJ is not a continuous line. Instead, the continuous line would be HC’. Therefore, this Figure is unclear. 
  	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 24, 26, 20, and 22 (see Figure 3).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with (b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Claim 7 recites the limitation “allowing operation in the MELLLA+ domain and characterized by calculating ….”. This limitation is unclear because it is unclear what the subject of “…characterized by…” is. What is being characterized?  
Claim 7 recites “allowing operation in the MELLLA+ domain and characterized by calculating by a thermal hydraulic code simulator a thermal hydraulic stability limit.” The meaning of this limitation is unclear. The language “by calculating by a thermal hydraulic code simulator a thermal hydraulic stability limit” does not make sense. Is the area enclosed within the MELLLA+ domain the same as the thermal hydraulic stability limit? Is this limit formed by one of the boundaries of the MELLLA+ domain? 
Any claim not specifically addressed in this section that depends from a rejected claim is also rejected under 35 U.S.C. 112, second paragraph, for its dependency upon an above–rejected claim and for the same reasons. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.

Claim 7 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by “GE” (General Electric boiling water reactor maximum extended load line limit analysis plus1).

Regarding claim 7, GE teaches a method for protecting a nuclear reactor core from fuel damage due to thermal hydraulic instability in an extended operating domain for an extended power uprate, comprising:  	generating a power-flow operating map (Figure 1-1), comprising:  	establishing a natural circulation curve (“Natural Circulation”);  	establishing a Maximum Extended Load Line Limit Analysis (MELLLA) control rod line (“MELLLA Boundary”); and  	establishing a higher MELLLA+ control rod line (“MELLLA+ Boundary”) positioned above the MELLLA control rod line;  	forming a MELLLA+ domain (region enclosed by the upper and lower MELLLA ) above the MELLLA control rod line, up to the higher MELLLA+ control rod line;  	allowing operation in the MELLLA+ domain (“the MELLLA+ operating range expansion,” § 1.1, page 1-2) and characterized by calculating by a thermal hydraulic code simulator (e.g., exemplary known software is used for all calculations, § 1.1.3, page 1-4) a thermal hydraulic stability limit (e.g., the upper boundary”120% Original Licensed Power” of the MELLLA and MELLLA+ boundaries);  	determining a power level that corresponds to the thermal hydraulic stability limit at different core flow rates (e.g., see the defined “Power/Flow Points” listed as A-E on the left of Figure 1-1);  	providing an Average Power Range Monitor (APRM) flow-biased scram line (“APRM Flow-Biased Scram, § 5.3, page 5-3);  	lowering the APRM flow-biased scram line to below the thermal hydraulic stability limit (“Setpoint changes for the flow-biased alarm and trip functions will be required,” executive summary, page ix; as understood in the art, “setpoint changes” is inclusive of both raising and lowering setpoints; “APRM Flow-Biased Scram…Changed consistent with MELLLA+ operating boundary,” § 5.3, page 5-3; as shown in Figure 1-1, all setpoints are below the 120% maximum thermal hydraulic instability line); and  	actuating an APRM-based trip system (“APRM Flow-Biased Scram, § 5.3, page 5-3) when core flow is decreased resulting from a flow decrease transient and power increases above the power level (that is what the APRM flow-biased scram does: it takes into account both excessive power [this is the “APRM” aspect] as well as low core flow [this is the “flow-biased” aspect]) to provide an automatic anticipatory scram or a (scram occurs by control rod insertion, § 2.5, as it is in all nuclear reactors, page 2-4).Accordingly, GE anticipates all the elements of claim 7. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and . See MPEP 2141.02 VI.
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “AAPA” (Applicant’s Admitted Prior Art) in view of “GESTAR” (General Electric Standard application for Reactor Fuel2).

Regarding claim 7, AAPA teaches a method for protecting a nuclear reactor core from fuel damage due to thermal hydraulic instability in an extended operating domain for an extended power uprate, comprising:  	generating a power-flow operating map (Fig. 1), comprising:  	establishing a natural circulation curve (3);  	establishing a Maximum Extended Load Line Limit Analysis (MELLLA) control rod line (5); and  	establishing a higher MELLLA+ control rod line (7) positioned above the MELLLA control rod line;  	forming a MELLLA+ domain (9) above the MELLLA control rod line (5), up to the higher MELLLA+ control rod line (7);  	allowing operation in the MELLLA+ domain (“ operation in a MELLLA+ domain 9,” ¶ 9) and characterized by calculating by a thermal hydraulic code simulator a thermal hydraulic stability limit (HJ) (“The set point of the OPRM system is determined by stability analysis prescribed by the delta Critical Power Ratio (CPR) over Initial Minimum CPR (IMCPR) versus Oscillation Magnitude (DIVOM) methodology. The DIVOM methodology relates the dry-out oscillation magnitude to the Hot Channel Oscillation Magnitude (HCOM). The set point of the OPRM system is then determined ; “POLCA-T” is an example of a suitable code that is “known in the art and commercially available” specifically for this purpose, ¶ 34);  	determining a power level that corresponds to the thermal hydraulic stability limit at different core flow rates (this could be any power level to the left of line HJ);  	providing an Average Power Range Monitor (APRM) flow-biased scram line (4);  	actuating an OPRM-based trip system when core flow is decreased resulting from a flow decrease transient and power increases above the power level to provide an automatic anticipatory scram or a selected rod insertion trip to cause a power reduction (“If the set point of the OPRM system is exceeded, indicating the presence of unstable (growing) power oscillations, an automatic scram or a selected rod insertion is initiated to suppress unstable operation before the oscillations have the potential to cause fuel damage,” ¶ 6; this instability is a direct result of “high power/low flow conditions, as shown in Fig. 1,” ¶ 3).
AAPA does not teach that (1) that the trip system can be APRM-based or (2) lowering the APRM flow-biased scram line to below the thermal hydraulic stability limit, i.e., setting down the existing flow-biased APRM-based trip system.
GESTAR is in the same art area of thermal hydraulic instabilities and teaches an APRM-based trip system (“APRM flow-biased scram,” top of page US.B-90) and also lowering a scram line to below a thermal hydraulic stability limit to be below a power limit (“This requires that the APRM flow-biased scram trip be reduced from 120% to 108% of core average rated neutron flux,” top of page US.B-90). As further described at 
A purpose for this teaching is, as described by GESTAR (bottom of page US.C-257), that the “setdown,” i.e., the lowering, of the APRM flow-biased trip setpoint is required to prevent thermal-hydraulic limits from being exceeded and the assumptions used in plant transient analyses from being violated at any operating power level when the power density (peaking factor) becomes too large in any portion of the reactor core.” A further motivation provided by GESTAR (top of page US.B-90) is that the adjustment of this scram line “is to prevent fuel damage due to an abnormal operating transient from any point on the power flow map,” which is directly relevant to AAPA’s above-cited power flow map in Figure 1. 
The combination of the lowering of the APRM flow-biased scram line of GESTAR with the method of AAPA would have produced a method for avoiding thermal hydraulic instability that included providing an APRM flow-biased scram line and then lowering it to be below a reactor instability limit, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of AAPA, a person of ordinary skill would have predicted that combining GESTAR’s lowering of the APRM flow-biased scram line with AAPA's method would have produced Applicant's claimed invention of a method for creating and then lowering an APRM flow-biased scram line. The skilled person’s motivation for the combination would have been the expectation of, as described by GESTAR (bottom of page US.C-257), that the “setdown,” i.e., the lowering, of the APRM flow-biased trip (peaking factor) becomes too large in any portion of the reactor core.” A further motivation provided by GESTAR (top of page US.B-90) is that the adjustment of this scram line “is to prevent fuel damage due to an abnormal operating transient from any point on the power flow map,” which is directly relevant to AAPA’s above-cited power flow map in Figure 1.  Accordingly, claim 7 is rejected as obvious over AAPA in view of GESTAR. 

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Casillas (US 2005/0117685) in view of GESTAR.
Regarding claim 7, Casillas teaches a method for protecting a nuclear reactor core from fuel damage due to thermal hydraulic instability in an extended operating domain for an extended power uprate, comprising:	 	generating a power-flow operating map (Fig. 3), comprising:  	establishing a natural circulation curve (this is the leftmost solid curve, going from 0 up to about 55 thermal power, prior to straightening out for label 64);  	establishing a Maximum Extended Load Line Limit Analysis (MELLLA) control rod line (64); and  	establishing a higher MELLLA+ control rod line (68) positioned above the MELLLA control rod line;  	forming a MELLLA+ domain (74) above the MELLLA control rod line, up to the higher MELLLA+ control rod line; (“ operation of reactor 10 between about 120 percent of original rated thermal power and about 85 percent of rated core flow to about 100 percent of original rated thermal power and about 55 percent of rated core flow. Lines 68, 70 and 72 represents this new upper boundary of an upper operating region 74 of operating domain 58 of reactor 10,” ¶ 24) and characterized by calculating by a thermal hydraulic code simulator a thermal hydraulic stability limit (e.g., 66, 67 or “ limits for the reactor that are to be observed within the upper operating region,” claim 14);  	determining a power level that corresponds to the thermal hydraulic stability limit at different core flow rates (this would be the power levels on the y-axis that corresponds to the flow rates of the x-axis). 
Casillas does not explicitly teach providing and actuating an APRM based scram or lowering the AP flow-biased scram line to below the stability limit. 
GESTAR is in the same art area of thermal hydraulic instabilities and teaches  	an APRM-based trip system having a flow-biased scram line (“APRM flow-biased scram,” top of page US.B-90) and also lowering a scram line to below a thermal hydraulic stability limit to be below a power limit (“This requires that the APRM flow-biased scram trip be reduced from 120% to 108% of core average rated neutron flux,” top of page US.B-90) and actuating it when core flow is decreased resulting from a flow decrease transient and power increases above the power level to provide an automatic anticipatory scram or a selected rod insertion trip to cause a power reduction (that is what the APRM flow-biased scram does: it takes into account both excessive power [this is the “APRM” aspect] as well as low core flow [this is the “flow-biased” aspect]). As 
A purpose for this teaching is, as described by GESTAR (bottom of page US.C-257), that the “setdown,” i.e., the lowering, of the APRM flow-biased trip setpoint is required to prevent thermal-hydraulic limits from being exceeded and the assumptions used in plant transient analyses from being violated at any operating power level when the power density (peaking factor) becomes too large in any portion of the reactor core.” A further motivation provided by GESTAR (top of page US.B-90) is that the adjustment of this scram line “is to prevent fuel damage due to an abnormal operating transient from any point on the power flow map,” which is directly relevant to Casillas’ above-cited power flow map in Figure 1. 
The combination of the lowering of the APRM flow-biased scram line of GESTAR with the method of Casillas would have produced a method for avoiding thermal hydraulic instability that included providing an APRM flow-biased scram line and then lowering it to be below a reactor instability limit, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of Casillas, a person of ordinary skill would have predicted that combining GESTAR’s lowering of the APRM flow-biased scram line with Casillas’ method would have produced Applicant's claimed invention of a method for creating and then lowering an APRM flow-biased scram line. The skilled person’s motivation for the combination would have been the expectation of, as described by GESTAR (bottom of page US.C-257), that the “setdown,” i.e., the lowering, of the APRM flow-biased trip (peaking factor) becomes too large in any portion of the reactor core.” A further motivation provided by GESTAR (top of page US.B-90) is that the adjustment of this scram line “is to prevent fuel damage due to an abnormal operating transient from any point on the power flow map,” which is directly relevant to Casillas’ above-cited power flow map in Figure 1.  Accordingly, claim 7 is rejected as obvious over Casillas in view of GESTAR. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587. The examiner can normally be reached 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See the attached 112-page NPL reference. 
        2 See the attached 7-page NPL excerpt. The full 585-page document may be found at the URL on the 892.